COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
  
NO. 
2-03-505-CR

  
ENNIS 
DEMARCUS JOHNSON                                                APPELLANT
V.
THE 
STATE OF TEXAS                                                                  STATE
----------
FROM 
CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant's “Motion to Dismiss Appeal.”  The motion 
complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
 
                                                                  PER 
CURIAM
  
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
February 26, 2004


NOTES
1. 
See Tex. R. App. P. 47.4.